Title: From George Washington to Lieutenant Colonel Alexander Hamilton, 30 October 1777
From: Washington, George
To: Hamilton, Alexander (Lieutenant Colonel)



Dear Sir
Head Quarters Philada County [Pa.] 30th October 1777

It having been judged expedient by the Members of a Council of War held yesterday, that one of the Gentlemen of my family should be sent to Genl Gates in order to lay before him the State of this Army, and the Situation of the Enemy, and to point out to him the many happy Consequences that will accrue from an immediate reinforcement being sent from the Northern Army; I have thought it proper to appoint you to that duty, and desire that you will immediately set out for Albany, at which place or in the neighbourhood, I imagine you will find Genl Gates.
You are so fully acquainted with the two principal points on which you are sent, namely the State of our Army, and the Situation of the Enemy, that I Shall not enlarge on those Heads; What you are chiefly to attend to, is to point out in the Clearest and fullest manner, to Genl Gates, the absolute necessity that there is for his detaching a very considerable 

part of the Army at present under his Command to the reinforcement of this; A measure that will in all probability reduce Genl Howe to the same situation in which Genl Burgoine now is, should he attempt to remain in Philadelphia without being able to remove the obstructions in Deleware, & opening a free communication with his Shipping.
The force which the Members of the Council of War judge it safe and expidient to draw down at present, are the three New Hampshire, and Fifteen Massachusetts Regiments, with Lee’s and Jacksons two of the 16 Aditionals. But it is more than probable that Genl Gates may have destined part of those Troops to the reduction of Ticonderoga, should the Enemy not have evacuated it, or to the garrisoning of it, if they Should, in that case, the reinforcement will vary according to Circumstances; but, if possible, let it be made up to the same Number out of other Corps.
If, upon your meeting with Genl Gates, you should find that he intends in Consequence of his Success to employ the Troops under his Command upon some expedition by the prosecution of which the common cause will be more benefitted than by their being sent down to reinforce this Army, it is not my wish to give any interruption to the plan. But if he should have nothing more in contemplation than those particular objects which I have mention’d to you, and which it is unnecessary to commit to paper, in that case you are to inform him that it is my desire that the reinforcements before mentioned or such part of them as can be safely spared, be immediately put in motion to join this Army.
I have understood that Genl Gates has already detached Nixons & Glovers Brigades to join Genl Putnam, and Genl Dickinson informs me, Sr Henry Clinton has come down the River with his whole force. If this be a fact, you are to desire Genl Putnam to send the two Brigades forward with the greatest expedition, as there can be no occasion for them there.
I expect you will meet Colo: Morgans Corps upon their way downe, if you do, let them know how essential their services are to us, and desire the Colo. or Commanding Officer to hasten their March as much as it is consistent with the health of the Men, after their late fatigues.
Let me hear from you when you reach the North River, and upon your arrival at Albany. I wish you a pleasent Journey And am Dr Sir your Most Obt Servant

Go: Washington


P.S. I ordered the detatchments belonging to Genl Mcdougalls Division to come forward. If you meet them direct those belonging to

Green’s, Angells, Chandlers and Durgees Regt not to cross Delaware but to proceed to Red Bank.

